Mr. Presiding Justice Barnes delivered the opinion of the court. 2. Theaters and shows—what considered on review in passing on refusal of permit for exhibition of moving picture by censor. The Appellate Court, in passing upon the censor’s refusal to issue a permit for the exhibition of a moving picture, does not pass only on the question whether the picture was immoral or had a harmful tendency, hut also whether the refusal was an abuse of the censor’s official power. 3. Theaters and shows, § 3*—what is function of censor of moving pictures. The nature of the duties of a moving picture' censor in passing upon the suitability of a picture for exhibition calls for an exercise of official discretion which will not be interfered with unless abused. 4. Theaters and shows, § 4*—when jury must find that there was an abuse of power of censor in refusing permit for moving picture. When, on a petition for the issuance of a writ of mandamus to compel a moving picture censor to issue a permit for the exhibition of a picture, the evidence affords a basis for a diversity of opinion as to the harmful tendency of the picturé, not only must the case he submitted to the jury on the question of fact so presented, hut before they can find for the petitioner they must also he able to say from the evidence that there was an abuse of power in refusing the permit.- 5. Theaters and shows—what may be reviewed on appeal in proceedings to compel issuance by censor of permit for moving picture film. On an appeal from a judgment directing a verdict for the petitioner seeking a writ of mandamus to compel the issuance by a moving - picture censor of a permit to exhibit a film, where there was no direct evidence of an abuse of power by the censor and the film, though made an exhibit, is not annexed to the record nor certified to the Appellate Court, that court cannot pass on the sufficiency of the evidence, but may, nevertheless determine whether there was any evidence tending to support the answer. 6. Mandamus—when verdict should be directed for petitioner. On a petition for a writ of mandamus, where there is evidence tending to support the respondent’s answer, a verdict cannot he directed for the petitioner.